                      Case 5:20-cr-00014-F Document 62 Filed 11/20/20 Page 1 of 1



SENTENCING COURTROOM MINUTE SHEET                                   DATE                     11-20-2020

CR. CASE NO. CR-20-014-2-F U.S.A. -vs-               JEREMIAH D. BOUZIDEN

COMMENCED            10:30          ENDED          10:55         TOTAL TIME                   25 min.

JUDGE STEPHEN P. FRIOT                             DEPUTY LORI GRAY                  REPORTER TRACY THOMPSON

COUNSEL FOR PLF.              Thomas Snyder

COUNSEL FOR DFT.              Richard Anderson

SENTENCING MINUTE:                Dft. appears in person with/without private / public defender / ct. apptd counsel

Probation Report reviewed by counsel and dft.                           Probation Officer:        Megan Hicks

1/21/2020 Indictment dismissed as per order filed.

DEFENDANT IS SENTENCED TO CUSTODY OF BUREAU OF PRISONS FOR A TERM OF                                    36 months.

Dft shall participate in the Inmate Financial Responsibility Program while incarcerated.
Dft shall participate in the Residential Drug Abuse Program while incarcerated.

Upon expiration of sentence imposed herein, defendant shall serve a term of supervised release of               1     year.

The court is not imposing community service.

Defendant must comply with the mandatory, standard, and special conditions of supervision that are set out in the Judgment
in a Criminal Case.

Dft ordered to pay Special Assessment fee of $100.00 on Count 1s           for a total of $100.00, due immediately.

Fine is hereby waived due to dft’s inability to pay such fine.

Dft. adv. of right to appeal & to appeal in f.p.

Court orders commitment to the custody of the Bureau of Prisons/Attorney General & recommends that dft be incarcerated
at:                                            FCI El Reno

DFT. REMANDED TO U.S.M.
